Citation Nr: 1203054	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-47 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to VA nonservice-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, claimed as entitlement to Dependency and Indemnity Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1946 to February 1947 and from November 1950 to November 1952.  The Veteran died in May 2009, and the appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a letter decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Board notes that the appellant resides within the jurisdiction of the Nashville, Tennessee Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons that follow, these claims must be remanded.

First, with regard to the pension claim, VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541 (West 2002).  An appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service- connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2011).  A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 (2011).

Here, as the Veteran served for two years during the Korean War, there is no question that the Veteran satisfies the wartime service requirement for his surviving spouse to receive a pension.

Heretofore, the RO has found that the appellant is not entitled to death pension benefits because her income is higher than the allowable amount.  Pursuant to 38 U.S.C.A. § 1541(b), the appellant is entitled to a pension at the rate of $7,933 per year.  The RO has found that the appellant's income for VA purposes is $8,327.  As this amount exceeds $7,933, the RO has determined that the appellant is not eligible for death pension benefits.

The Board notes, however, that under § 1541(d)(1), a surviving spouse who is entitled to a pension under §1541(b) and is also in need of regular aid and attendance is entitled to a higher death pension rate of $12,681.  As this amount exceeds the appellant's income, if she were found to be in need of regular aid and attendance, this would result in her being awarded some amount of a pension.

The Board finds that the issue of whether the appellant meets the aid and attendance standard has been raised by the record.  Under VA regulation, the need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2011).

In the Veteran's January 2007 claim for an improved pension before his death, he stated that his wife's health was failing, that she suffered from loss of mobility in her lower extremities, and that she had undergone hip surgery.  A June 2007 discharge summary following her surgery noted that the appellant was "unable to transfer in and out of bed" and that she is a good candidate for inpatient rehabilitation.  In her April 2010 Notice of Disagreement, the appellant stated that she is handicapped with an irregular heartbeat and a right leg condition.  She repeated this contention in her December 2010 Substantive Appeal.  The Board finds that this evidence suggests that the appellant may satisfy VA's aid and attendance standard.  

Given that the Board finds the issue of whether the appellant is in need of regular aid and attendance has been raised by the record and because such a finding would (assuming no change in her income) result in her receiving some pension benefit, the Board believes it prudent to remand her claim to determine whether she is in need of regular aid and attendance.

Next, with regard to DIC benefits, a review of the history of this issue is instructive.  On the appellant's claim initiating this appeal, she specifically indicated that she was not claiming service connection for the cause of the Veteran's death.  Subsequently, in response to this application for benefits, the RO sent her notice of the information and evidence necessary to establish entitlement to death pension benefits.  The notice did not provide information regarding DIC benefits.  In a February 2010 letter, the RO advised the appellant of its decision regarding death pension benefits.  This letter also, however, included a perfunctory denial of DIC benefits together with a denial of accrued benefits by a surviving spouse or child.  The following month the RO received the appellant's notice of disagreement, which she titled, "NOTICE OF DISAGREEMENT FOR DEATH PENSION DEPENDENCY."  The body of the disagreement discussed her level of income, relevant only to death pension benefits, although she did use the term "DIC."  A statement of the case was issued addressing entitlement to death pension benefits in October 2010, and the appellant submitted a substantive appeal in December 2010, where she indicated the issues she wanted to appeal were "my expenses & income."  

No communication from the appellant has been documented since her December 2010 substantive appeal, however, in April 2011, the RO forwarded to the appellant, notice of evidence and information necessary to establish entitlement to DIC benefits.  Three months later, in July 2011, the RO issued a "Supplemental Statement of the Case" addressing the issue of entitlement to DIC.  Three months after that, in October 2011, the appellant was advised her appeal was being forwarded to the Board.  

Given the foregoing, it is not at all clear the appellant seeks DIC benefits.  That should be clarified, and in any event the provisions of 38 C.F.R. § 19.31 specifically state that "in no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issued that were not addressed in the Statement of the Case."  Since the July 2011 Supplemental Statement of the Case" was the first document to announce the decision to deny DIC benefits in an other than perfunctory terms, it appears to run afoul of § 19.31 requirements.  This should be corrected.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should inquire as to whether the appellant wishes to pursue an appeal for entitlement to service connection for the cause of the Veteran's death, i.e., DIC benefits.  If she does wish to continue this appeal, then provide a Statement of the Case to the appellant regarding it.  The appellant should be informed of the period of time within which she must file a Substantive Appeal to perfect her appeal to the Board.  If a timely Substantive Appeal is not filed, this claim should not be certified to the Board.  

2.  Schedule the appellant for a VA aid and attendance/housebound examination.  The examiner should review the claims file and note review of the claims file in the examination report.  The examiner is requested to provide an evaluation of all of the appellant's disabilities and their effect on her capability for self care in her home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the appellant's vision; the ability of the appellant to dress or undress herself, to keep herself ordinarily clean and presentable, or to feed herself; ability to attend to the wants of nature; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

3.  The RO/AMC shall then readjudicate the appellant's claim of entitlement to death pension benefits.  If the benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claim for benefits.  The appellant should be given the opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



